Exhibit 99.3 PDL BioPharma, Inc. Q2-2013 August 8, 2013 Following are some of the key points regarding PDL’s second quarter 2013 financial and business results. Net Income ● Net income for the second quarter of 2013 was $93.7 million, or $0.62 per diluted share, as compared with net income of $73.5 million, or $0.52 per diluted share, in the same quarter of 2012. The increase in net income in the second quarter is primarily due to the 14 percent increase in royalty revenues and the release of a tax liability of $5.7 million, which reduced the effective tax rate for the quarter. 2013 Dividends ● On June 12, 2013, PDL paid its second quarterly dividend in 2013 to stockholders of record, totaling $21 million and using earnings generated in the second quarter of 2013. The Board of Directors previously declared two remaining dividends for 2013, each of $0.15 per share of common stock, payable on September 12 and December 12 of 2013 to all stockholders who own shares of PDL on September 5 and December 5 of 2013, the record dates for each of the dividend payments, respectively. Updates on Approved Royalty Bearing Products Avastin ® ( bevacizumab) : ● On July 25, 2013, Genentech/Roche reported that 1H13 worldwide sales increased by 12%. o There was significant increase in US sales in colorectal cancer due to label expansion through multiple lines of therapy. o Strong sales in EU were driven by ovarian and colorectal cancers, with the latter due to the label expansion through multiple lines of therapy. o In Japan, sales increase was driven by steady growth in non-small cell lung cancer. ● Also on July 25, 2013, Genentech/Roche stated that it intends to file for approval for treatment of cervical cancer in US and EU in 2014. ● On December 12, 2012, and January 24, 2013, Genentech/Roche announced EU and US approval, respectively, for second-line metastatic colorectal cancer. Herceptin ® ( trastuzumab) : ● On July 25, 2013, Genentech/Roche reported that 1H13 worldwide sales increased by 5%. ● On June 28, 2013, Genentech/Roche said EMA’s CHMP issued a positive opinion recommending approval of a subcutaneous formulation of Herceptin to treat HER2-positive breast cancer. o Subcutaneous administration takes 2-5 minutes instead of 30-90 minutes with the approved IV administration. Lucentis
